    Case: 1:19-cv-02115-JPC Doc #: 67 Filed: 08/25/21 1 of 1. PageID #: 1950




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 PLYMOUTH COUNTY                          ) Case No. 1:19cv2115
 RETIREMENT ASSOCIATION,                  )
 et al.,                                  ) Judge J. Philip Calabrese
                                          )
             Plaintiffs,
                                          ) Magistrate Judge David A. Ruiz
             v.                           )
                                          )
 VIEWRAY, INC., et al.,                   )
                                          )
             Defendants                   )

                                   JUDGMENT

      The Court filed its Opinion and Order in this matter. Accordingly, the

Court dismisses this case pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      SO ORDERED. Dated: August 25, 2021




                                              J. Philip Calabrese
                                              United States District Judge
                                              Northern District of Ohio
